Case: 10-50394 Document: 00511485799 Page: 1 Date Filed: 05/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 23, 2011
                                     No. 10-50394
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ARACELI RODRIGUEZ GARCIA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:07-CR-767-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Araceli Rodriguez Garcia (Rodriguez) appeals from her conviction of
possession with intent to distribute cocaine and importation of cocaine and from
the 144-month sentence imposed by the district court. She contends that the
district court erred by denying her motion for a new trial, which was based on
her contention that the Government violated Brady v. Maryland, 373 U.S. 83
(1963) by failing to disclose certain investigative reports before trial. She further



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50394 Document: 00511485799 Page: 2 Date Filed: 05/23/2011

                                  No. 10-50394

contends that the district court erred by denying her an adjustment to her
offense level pursuant to the “safety valve” provision of U.S.S.G. § 5C1.2.
      The investigative reports on which Rodriguez’s new trial and Brady claims
rely are not material evidence in that there is no reasonable probability that the
outcome of Rodriguez’s trial would have been different had she possessed the
reports. See Mahler v. Kaylo, 537 F.3d 494, 500 (5th Cir. 2008). The debriefing
reports of Elvia Reyes and Ruben Mendoza would have been of little if any value
to corroborate Rodriguez’s theory of the case or to impeach Mendoza’s testimony
or the testimony of Immigration and Customs Enforcement Special Agent
Eduardo Escobar. Rodriguez’s false statements and attempts to distract agents
who were searching her car indicated guilty knowledge that she was carrying
contraband. See United States v. Moreno, 185 F.3d 465, 472 (5th Cir. 1999). In
light of the evidence, there was no reasonable probability that the alleged Brady
evidence would have given rise to any reasonable doubt about Rodriguez’s guilt.
See Mahler, 537 F.3d at 500.
      The evidence adduced at trial supported a finding that Rodriguez falsely
maintained her innocence, and nothing that came to light after the trial
indicated that she provided a true account of events. The district court’s decision
to deny a safety valve adjustment is not clearly erroneous. See United States v.
McCrimmon, 443 F.3d 454, 457 (5th Cir. 2006).
      AFFIRMED.




                                        2